Name: Commission Regulation (EEC) No 415/87 of 10 February 1987 on the supply of common wheat flour to the Republic of Sao Tome and principe as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/16 Official Journal of the European Communities 12. 2 . 87 COMMISSION REGULATION (EEC) No 415/87 of 10 February 1987 on the supply of common wheat flour to the Republic of Sao Tome and Principe as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 27 October 1986 on the supply of food aid to Sao Tome and Principe the Commission allocated to the latter country 1 250 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . P) OJ No L 139, 24. 5 . 1986, p. 29. (&lt;) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 371 , 31 . 12 . 1985, p . 1 . 12. 2. 87 Official Journal of the European Communities No L 42/ 17 ANNEX 1 . Programme : 1986  Operation No 28/87 0 2. Recipient : Empresa do ComÃ ©rcio Interno 'ECOMIN'  SÃ £o TomÃ © 3 . Place or country of destination : Sao Tome and Principe 4. Product to be mobilized : common wheat flour 5 . Total quantity : 913 tonnes (1 250 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (TÃ ©lex : 24076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following charac ­ teristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5% minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 1 80, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 1 10 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 28/87 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA Ã REPÃ BLICA DEMOCRÃ TICA DE SAO TOMÃ  E PRÃ NCIPE' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Sao Tome 14. Procedure to be applied in order to determine supply costs : tendering 1 5. Deadline for the submission of tenders : 1 2 noon on 24 February 1 987 16. Shipment period : 15 March to 15 April 1987 1 7. Security : 1 5 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 4. As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Sao Tome and Principe : boite postale 132, Sao Tome  Tel . 21 780  Telex 224. (') The operation number is to be quoted in all correspondence .